—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered June 30, 1998, convicting defendant, after a jury trial, of burglary in the first degree, attempted robbery in the first degree, and assault in the first degree (four counts), and sentencing him, as a second felony offender, to a term of 25 years concurrent with five concurrent terms of 10 years, unanimously affirmed.
The court properly declined to accept defendant’s offer to plead guilty during trial after defendant had wavered back and forth between accepting and rejecting the People’s plea offer. The court properly concluded that on the record presented, defendant’s extreme vacillation undermined the voluntariness of the plea (see, People v Nixon, 21 NY2d 338, 345, cert denied sub nom. Robinson v New York, 393 US 1067). Moreover, by the time defendant decided to accept the plea, the People had *640withdrawn their offer. No guilty plea may be entered, except to the entire indictment, without the consent of the People (CPL 220.30 [3]), and there is no indication in the record that defendant sought to exercise his statutory right to plead guilty to the entire indictment (see, CPL 220.10 [2]).
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reduction of sentence. Concur — Nardelli, J. P., Williams, Tom, Andrias and Marlow, JJ.